


EXHIBIT  10.1


MANUFACTURERS AND TRADERS TRUST COMPANY


REVOLVING LINE OF CREDIT NOTE
AND CREDIT AGREEMENT


          This Note renews, increases, modifies and restates a note originally
dated as of August 19, 2005 executed by EMERGING VISION, INC. in favor of
MANUFACTURERS AND TRADERS TRUST COMPANY (the “Original Note”) in the amount of
$2,000,000.00 (the “Original Loan”), OF WHICH THERE IS CURRENTLY OUTSTANDINGTHE
PRINCIPAL AMOUNT OF  $350,000.00, which note is being renewed, increased and
modified hereby in the amount of $6,000,000.00, of which $350,000.00 is the
current balance outstanding.


BORROWER:                                EMERGING VISION, INC.


PRINCIPAL:                                $6,000,000                                                      Date:
As of August 7, 2007


PROMISE TO PAY:  The undersigned (the "Borrower"), for value received, does
hereby assume the Original Loan and all obligations under the Original Note in
connection herewith and therewith, and does hereby promise to pay to the order
of MANUFACTURERS AND TRADERS TRUST COMPANY (the "Bank") at its offices at One M
& T Plaza, Buffalo, New York 14240, or at any of its branches, the sum of SIX
MILLION ($6,000,000) DOLLARS (the “Maximum Loan Amount”), or so much hereof as
shall be outstanding, plus interest thereon from the date hereof as set forth
herein.  Borrower hereby warrants, acknowledges and represents that as of the
date hereof there is currently outstanding under the terms of the Note the
principal sum of Three Hundred Fifty Thousand and 00/100 ($350,000.00) DOLLARS,
without offset, defense or counterclaim.


RATE AND PAYMENT:  The Borrower shall pay said sum, or such lesser amount as may
then be the aggregate unpaid principal balance of all loans made by the Bank to
the Borrower hereunder, (each a "Loan" and collectively the "Loans") as set
forth herein.


Advances to the Borrower hereunder shall be available on a revolving basis from
the date hereof until August 1, 2009 (the “Revolving Line Maturity Date”) and
shall be utilized by the Borrower to finance working capital needs and
acquisition of 1725758 Ontario Inc. d/b/a The Optical Group and assets of Corowl
Optical Credit Services, Inc.  This Note shall mature on the Revolving Line
Maturity date, after which date no further Loans shall be available and on which
date all outstanding principal, interest and/or related charges due to the Bank
hereunder shall be due and payable.


RATE AND PAYMENT ON ADVANCES UNDER THE REVOLVING CREDIT LOAN: The Borrower
promises to pay interest (computed on the basis of a 360 day year for actual
days elapsed) at said office on the unpaid principal amount hereof from time to
time outstanding from the date hereof until the Revolving Line Maturity Date at
a floating rate equal to two hundred seventy five (275) basis points in excess
of the “Effective LIBOR Rate”.  Each change is the Effective LIBOR Rate shall
effect a simultaneous and corresponding change in the interest rate hereunder
without notice to the Borrower.  Interest shall be payable monthly on the first
day of each month, commencing on the first such day to occur after the date
hereof, and upon payment in full of the unpaid principal amount hereof.


The Effective LIBOR Rate, as utilized herein, shall mean the rate for deposits
in U.S. Dollars for a period of one month (the “Interest Period”) which appears
on the Telerate page 3750 as of 11:00 a.m. London time on the day that is two
London Banking Days preceding the first business day of each calendar month.  If
such rate does not appear on the Telerate page 3750 the rate for that reset date
shall be the London Interbank Offered Rate for one month as published in the
"Money Rates" column of the Wall Street Journal on the business day preceding
the first business day of each calendar month.   Additional terms are set forth
in the LIBOR Rate Addendum attached hereto and made a part hereof.


DEFAULT RATE:  The Borrower further agrees that this Note shall bear interest at
any stated or accelerated maturity hereof at a rate of five (5%) percent in
excess of the highest rate hereinbefore provided for then in effect, payable on
demand.  In no event shall the rate either before or after the occurrence of any
such default exceed the highest rate of interest, if any, permitted under
applicable New York or Federal law.


If any payment is not made within ten (10) days of its respective due date as
set forth herein, or if the entire balance becomes due and payable and is not
paid, all or part of the amount due may be offset out of any account or other
property which the Borrower has at the Bank or any affiliate of the Bank without
prior notice or demand.


LATE CHARGES:  The Borrower will pay a charge of five (5%) percent of the amount
of any payment which is not made within five (5) days of its respective due
date, or, if applicable, which cannot be debited from its account due to
insufficient balance on the debit date.


ATTORNEYS FEES:  In the event the Bank retains counsel with respect to
enforcement of this Note or any other document or instrument given to the Bank,
the Borrower agrees to pay the Bank's reasonable attorneys fees (whether or not
an action is commenced and whether or not in the court of original jurisdiction,
appellate court, bankruptcy court, or otherwise).


IN CONSIDERATION OF THE GRANTING OF THE LOANS EVIDENCED BY THIS NOTE, THE
BORROWER HEREBY AGREES AS FOLLOWS:




REVOLVING CREDIT COMMITMENT:  The following shall apply to all loans made
hereunder:


(a)           The Loans evidenced by this Note are available in one or more
advances during the period which commences on the date hereof and ends on August
1, 2009 (the "Credit Period") in an aggregate principal amount up to, but not
exceeding at any time (and inclusive of any sums currently outstanding) the
outstanding principal sum of Six Million ($6,000,000) Dollars (the
"Commitment").  During the Credit Period, subject to the advance limitations
herein, the Borrower may use the Commitment by borrowing, prepaying in whole or
in part and reborrowing, on a revolving basis, all in accordance with the terms
and conditions hereof; provided, however, that each Loan or prepayment be in a
minimum amount of Twenty Five Thousand ($25,000) Dollars;


(b)           The date and amount of each Loan and of each payment of principal
shall be maintained by the Bank in its books and records at the time of each
Loan or payment.  All such notations shall be presumed to be correct and the
aggregate net unpaid amount of Loans set forth therein shall be presumed to be
the principal balance hereof;


(c)           Each request for a Loan shall be subject to the satisfaction of
the following conditions precedent:


(i)           The Borrower shall have given the Bank notice of such request,
setting forth the amount of the Loan requested and the date thereof.  Such
notice may be written or oral and shall be sufficient if received by 1 p.m. two
Business Days prior to the date the Loan is requested.  If the request is oral,
it shall be thereafter confirmed in writing delivered by the Borrower to the
Bank within twenty-four (24) hours.


(ii)           No Event of Default, or event which would be an Event of Default
but for the giving of notice or the passage of time or both, has occurred and is
continuing; and all of the representations and warranties made by the Borrower
herein shall be true and correct on and as of the date of such request as if
made on and as of such date.


(d)           The outstanding principal balance of the Loans shall at no time
exceed the amount of the Commitment.


CONDITIONS PRECEDENT:


(a)           Prior to funding the first Loan, the Borrower shall satisfy or
shall have satisfied the following conditions precedent including delivery to
the Bank of the following, which shall be acceptable in form and substance to
the Bank:


(i)           An executed copy of this Note;


(ii)           A first perfected security interest in all non-realty assets of
the BORROWER, a first/second perfected security interest in all assets of
COMBINE BUYING GROUP, INC., a wholly owned subsidiary of Borrower (“Combine”), a
first perfected security interest in all assets of OG ACQUISITION, INC, a wholly
owned subsidiary of Borrower (“OG”), and 1725758 ONTARIO INC. d/b/a THE OPTICAL
GROUP, an entity purchased/to be purchased by OG (“Optical”)  (the "Collateral")
pursuant, in part, to the general security agreements (collectively, the
"Security Agreement") to be evidenced and delivered in connection herewith;


(iii)           An Assignment of Trademarks of the Borrower pursuant to the
Assignment of Trademarks (the "Assignment") to be evidenced and delivered in
connection herewith;


(iv)           An Assignment of Franchisee Notes of Borrower (the “Assignment of
Franchisee Notes”) to be evidenced and delivered in connection herewith;


(v)           An Assignment of Leases and Rents of Borrower (the “Assignment of
Leases”) to be evidenced and delivered in connection herewith;


(vi)           A Stock Pledge Agreement (the “Pledge Agreement”) and Irrevocable
Stock Power (“Stock Power”) pledging the shares of 1725758 Ontario Inc. (d/b/a
The Optical Group) acquired by OG Acquisition, Inc. to the Bank;


(vii)           A copy of the resolutions passed by the Borrower's and Company
Guarantors’ Board of Directors, Partners or Members, as the case may be,
certified by its Secretary or Assistant Secretary as being in full force and
effect on the date of this Agreement, authorizing the loan herein provided for
or guaranty thereof, as the case may be, the execution, delivery and performance
of this Note and any other instrument or agreement required hereunder and
containing a certificate of incumbency as to the person or persons authorized to
execute and deliver the same;


(viii)                      Continuing Guaranties of All Liability for the
Borrower from Combine, OG and Optical, and any other existing and future wholly
owned subsidiaries of the Borrower (collectively referred to as the “Guarantor”
or “Guarantors”) on the Bank's standard forms of Guaranty (the “Guaranty”);


(ix)           A copy of the Purchase Contract for Optical by OG;


(x)           If required by Lender, a favorable written opinion, of the
Borrower's counsel (which counsel must be satisfactory to the Bank) with respect
to the matters set forth in the Representations and Warranties section hereof
with the exceptions of subsections (g) and (h);


(xi)           Establishment of total banking relationship including
deposit/operating accounts with the Bank;


(xii)           Insurance Certificates covering all assets of Borrower and
Guarantors of Borrower listing the Bank as loss payee;


(xiii)                      Commitment Fee in the amount of 1.0% of Loan Amount;


(xiv)                      All other documents reasonably required by the Bank
and/or its counsel in order to evidence and/or secure the Bank's position as set
forth herein.


REPRESENTATIONS AND WARRANTIES:  The Borrower hereby represents and warrants to
the Bank that:


(a)           The Borrower and each Guarantor is duly organized, validly
existing and in good standing under the laws of the State of its formation and
is qualified to do business and in good standing under the laws of each state
where its failure to so qualify would have a material adverse effect on their
business, operations or properties;


(b)           This Note, the Guaranty, the Security Agreement and all other
documents executed and delivered herewith have been duly authorized, executed
and delivered and constitute the valid and legally binding obligations of the
Borrower and the Guarantors, enforceable in accordance with their respective
terms, to their stated dollar amounts, including the granting to the Bank of a
first perfected security interest in the Collateral;


(c)           The execution and delivery of this Note, the Guaranty, the
Security Agreement and all other documents executed and delivered herewith and
performance hereunder and thereunder, will not violate any provision of law;


(d)           There are no actions or proceedings pending or in process before
any court or governmental authority, bureau or agency, with respect to or to the
best of their knowledge threatened against or affecting the Borrower, any
Guarantor or any Subsidiary, which if determined adversely would have a material
adverse effect on the business, the assets or the financial condition of the
Borrower, any Guarantor or any Subsidiary, except as specifically set forth and
described on Exhibit A annexed hereto.  As used herein, the term "Subsidiary" or
"Subsidiaries" means any corporation or corporations of which the Borrower
alone, or the Borrower and/or one or more of its Subsidiaries, owns, directly or
indirectly, at least a majority of the securities having ordinary voting power
for the election of directors;


(e)           The Borrower and its subsidiaries and Guarantors are not, to the
best of Borrower's knowledge, in default under, or in violation of, any term of
any agreement, ordinance, resolution, decree, bond, note, indenture, order or
judgment to which it is a party or by which it is bound, or by which any of the
properties or assets owned by or used in the conduct of their business is
affected, which default or violation may have a material adverse effect on their
business, assets or financial condition.  The operations of the Borrower and its
subsidiaries and Guarantors comply in all material respects with all laws,
ordinances and regulations applicable to them;


(f)           The Borrower and its subsidiaries and Guarantors are not a party
to or bound by, nor are any of the properties or assets owned by them or used in
the conduct of their business affected by any agreement, ordinance, resolution,
decree, bond, note, indenture, order or judgment, or subject to any charter or
other corporate restriction, which materially and adversely affects their
business, assets or financial condition;


(g)           All balance sheets, profit and loss statements and other financial
information heretofore furnished to the Bank are complete and present fairly the
financial condition of the Borrower and its Subsidiaries and Guarantors as at
the dates thereof and for the periods covered thereby, including contingent
liabilities of every kind, which financial conditions has not materially
adversely changed since the date of the most recently dated balance sheet of the
Borrower and/or Guarantors heretofore furnished to the Bank;


(h)           No part of the proceeds of the loan which is evidenced by this
Note will be used directly or indirectly for the purpose of purchasing or
carrying, or for payment in full or in part of indebtedness which was incurred
for the purpose of purchasing or carrying, any margin stock as such term is
defined in Sec. 221.3 of Regulation U of the Board of Governors of the Federal
Reserve System;


(i)           The Borrower and its Subsidiaries and Guarantors are, to the best
of Borrower's knowledge, in compliance in all material respects with the
Employees Retirement Income Security Act of 1974 ("ERISA") and all rules and
regulations thereunder.  Neither the Borrower nor any of its Subsidiaries nor
any of its Company Guarantors has any unfunded vested liability under any type
of plan described in Section 4021(a) of ERISA ("Pension Plan") and no reportable
event, as set forth in Section 4043(b) of ERISA, has occurred or is continuing
with respect to any Plan.


FINANCIAL STATEMENTS:  The Borrower shall deliver to the Bank:


(a)           Annual audited signed Financial Statements of the Borrower
prepared by a Certified Public Accountant (“CPA”) acceptable to the Bank within
ninety (90) days after the end of each fiscal year;


(b)           Quarterly 10-Q Statement within sixty (60) of each quarter end;


(c)           Quarterly, the Borrower shall submit a Covenant Compliance
Certificate in form and substance satisfactory to the Lender together with the
10-Q Statements required hereinabove;


(d)           Semi-annual Accounts Receivable and Franchisee Notes Receivable
Aging Reports of the Borrower within sixty (60) days of each semi-annual period
end;


(e)           Within a reasonable time after a written request therefor, such
other financial data or information as the Bank may reasonably request from time
to time.


AFFIRMATIVE COVENANTS:  The Borrower will, and with respect to the agreements
set forth in subsections (a) through (f) hereof, will cause each Subsidiary to:


(a)           With respect to its properties, assets and business, maintain
insurance against loss or damage, to the extent that property, assets and
businesses of similar character are usually so insured by companies similarly
situated and operating like properties, assets or businesses with responsible
insurance companies satisfactory to the Bank, said insurance to be assigned to
the Bank at closing;


(b)           Duly pay and discharge all taxes or other claims which might
become a lien upon any of its properties except to the extent that such items
are being in good faith appropriately contested;


(c)           Maintain, preserve and keep its properties in good repair, working
order and condition, and make all reasonable repairs, replacements and additions
thereto;


(d)           Conduct its business in substantially the same manner and in
substantially the same fields as such business is now carried on and conducted;


(e)           Comply with all statutes, rules and regulations and maintain its
corporate existence;


(f)           Permit the Bank to make or cause to be made, inspections and
audits of any books, records and papers of the Borrower and of any parent or
subsidiary and each endorser or guarantor hereof and to make extracts therefrom
at all such reasonable times and as often as the Bank may reasonably require;


(g)           Immediately give notice to the Bank that an Event of Default has
occurred or that an event which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default, has occurred and specifying the
action which the Borrower has taken and proposes to take with respect thereto;


(h)           In addition to the aforementioned, the Borrower agrees that the
following financial covenants (“Financial Covenants”) are covenants upon which
the Bank relies in the extension of the Loan which Financial Covenants must be
evidenced by the combined financial statements of the Borrower and the
Guarantor(s) as required above, and that any violation or default under same
shall constitute an event of default under the terms of this Note:


(1)           Minimum total net worth of $3,000,000 at all times.  This covenant
shall be tested on a semi-annual basis;


(2)           Minimum Debt Service Coverage of 2.0 : 1, to be tested on a
trailing four quarter basis.  For purposes hereof, Debt Service Coverage shall
be defined as EBITDA less dividends divided by the Current Portion of Long Term
Debt plus interest expense;




(3)           Maximum Funded Debt to EBITDA* as follows:
4.0 as of 9/30/07 and 12/31/07;
3.75 as of 3/31/08, 6/30/08 and 9/30/08;
3.5 as of 12/31/08 and all quarters thereafter, to be tested quarterly on a
trailing 12 month basis..


*Note:  EBITDA shall add back any non-cash expense associated
with compensation and/or stock awards.  Funded Debt shall include
outstanding balances under the M&T Revolving Line of Credit plus
related party debt including the Combine seller note.


(i)           In addition to the aforementioned, the Borrower agrees that all
future wholly owned subsidiaries shall provide a Continuing Guaranty of all
Liability of Borrower to the Bank on the Bank’s standard form;


(j)           In addition to the aforementioned, the Borrower agrees that it
shall transfer its entire banking relationship including all deposit/operating
accounts to the Bank within thirty (30) days of closing;


(k)           Immediately give notice to the Bank that an Event of Default has
occurred or that an event which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default, has occurred under any FRANCHISE
NOTE RECEIVABLE and specifying the action which the Borrower has taken and
proposes to take with respect thereto.




NEGATIVE COVENANTS:  The Borrower and its subsidiaries will not:


(a)           Create, incur, assume or suffer to exist any liability for
borrowed money, in excess of One Hundred Thousand Dollars $100,000 except (i)
indebtedness to the Bank; (ii) existing debt as reflected on the most recent
balance sheet provided to the Bank and further incurred through the date of this
Agreement, which further incurred debt has been acknowledged by the Borrower to
the Bank in writing prior to the execution hereof.  The Borrower agrees to
provide the Bank an opportunity to finance any additional borrowing needs during
the term of this Note;


(b)           make, or in any way extend any advances or loans to officers,
shareholders, or any affiliates of the Borrower;


(c)           make or extend investments in other entities in excess of One
Hundred Thousand ($100,000) Dollars;


(d)           enter into any merger or consolidation or liquidate, wind-up or
dissolve itself or sell, transfer or lease or otherwise dispose of all or any
substantial part of its assets;


(e)           lend or advance money, credit or property to or invest in (by
capital contribution, loan, purchase or otherwise) any firm, corporation, or
other person except (i) as otherwise permitted herein, (ii) investments in
United States Government obligations and certificates of deposit of any bank
institution with combined capital and surplus of at least Two Hundred Million
($200,000,000) Dollars, (iii) trade credit, and (iv) security deposits;


(f)           create, assume or permit to exist, any mortgage, pledge, lien or
encumbrance of or upon or security interest in, any of its property or assets
now owned or hereafter acquired except (i) mortgages, liens, pledges and
security interests in favor of the Bank; (ii) other liens, charges and
encumbrances incidental to the conduct of its business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit and which do not materially impair
the use thereof in the operation of its business; (iii) liens for taxes or other
governmental charges which are not delinquent or which are being contested in
good faith and for which a reserve shall have been established in accordance
with generally accepted accounting principles; and (iv) liens granted to secure
purchase money financing of equipment, provided such liens are limited to the
equipment financed; (v) liens granted to refinance unencumbered equipment
provided such liens are limited to the equipment refinanced and the incurrence
of which will not cause a default hereunder or in any other loan agreements or
notes with the Bank;


(g)           assume, endorse, be or become liable for or guarantee the
obligations of any person to any entity other than the Bank except by the
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business;


(h)           declare or pay any dividends on its capital stock or purchase,
redeem retire or otherwise acquire any of its capital stock at any time
outstanding in default hereof; or


(i)           (1)           terminate any Pension Plan so as to result in any
material liability to The Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA (the "PBCG"), (2) engage in or
permit any person to engage in any "prohibited transaction" (as defined in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1954, as
amended) involving any Pension Plan which would subject the Borrower to any
material tax, penalty or other liability, (3) incur or suffer to exist any
material "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, involving any Pension Plan, or (4) allow or suffer to
exist any event or condition, which presents a material risk of incurring a
material liability to the PBCG by reason of termination of any Pension Plan.


COLLATERAL SECURITY:


(a)           As collateral security for the payment of any and all sums owing
under this Note and all other obligations, direct or contingent, joint, several
or independent, of the Borrower and of any Parent or Subsidiary and each
endorser or Guarantor hereof now or hereafter existing, due or to become due to,
or held, or to be held by, the Bank, whether created directly or acquired by
assignment or otherwise (all of such obligations, including this Note, are
hereinafter called the "Obligations"), the Borrower hereby grants to the Bank a
lien on and security interest in any and all deposits or other sums at any time
credited by or due from the Bank to the Borrower, whether in regular or special
depository accounts or otherwise, and any and all monies, securities and other
property of the Borrower, and the proceeds thereof, now or hereafter held or
received by or in transit to the Bank from or for the Borrower, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and any
such deposits, sums, monies, securities and other property, may at any time
after the occurrence of any Event of Default be set-off, appropriated and
applied by the Bank against any of the Obligations whether or not such
Obligations are then due or are secured by any collateral, or, if they are so
secured, whether or not such collateral held by the Bank is considered to be
adequate and with respect to all collateral security the Bank shall have all the
rights and remedies available to it under the Uniform Commercial Code of New
York and other applicable law;


(b)           This Note is also secured by the Collateral;


(c)           This Note is also secured by the Assignment, the Assignment of
Leases,  the Assignment of Franchisee Notes and the Pledge Agreement;


(d)           Continuing Guaranties of All Liability for the Borrower from
Combine, OG and Optical and all other existing and future wholly owned
subsidiaries of Borrower (the “Guarantor” or AGuarantors@) on the Bank's
standard form.


EVENTS OF DEFAULT:  If any one or more of the following events ("Events of
Default") shall occur, the entire unpaid balance of the principal of and
interest on the Obligations shall immediately become due and payable:


(a)           Failure to pay any amount required by this Note on its respective
due date or any other obligation owed to the Bank by Borrower or any Guarantor
within ten (10) days of default, or, if applicable, failure to have sufficient
funds in its account for loan payments to be debited on the due date within ten
(10) days after said default;


(b)           Failure to perform or keep or abide by any term, covenant or
condition contained in this Note, any Guaranty or any other document or
instrument given to the Bank in connection with this loan within thirty (30)
days after written notice of said default;


(c)           The filing of a bankruptcy proceeding, assignment for the benefit
of creditors, issuance of any execution, garnishment, or levy against, or the
commencement of any proceeding for relief from indebtedness by or against the
Borrower or any Guarantor (provided, however, that in the event of an
involuntary filing, the Debtor shall have a period of sixty (60) days to obtain
a dismissal of same);


(d)           The happening of any event which, in the reasonable judgment of
the Bank, materially adversely affects the Borrower's ability to repay, the
financial condition of the Guarantor(s), or the value of any collateral;


(e)           If any written material representation or statement made to the
Bank by the Borrower or Guarantor(s) is untrue when made;


(f)           The occurrence of a default under the Security Agreement, any
Guaranty, or any other document or instrument given to the Bank in connection
with this loan which is not cured within thirty (30) days after written notice
of such default;


(g)           Dissolution of Borrower or Guarantor;


(h)           Failure to provide the Bank with any financial information on
reasonable request and notice or permit an examination of books and records;


(i)           In the event that more than fifty percent (50%) of the shares of
stock of the Borrower are sold or in any way transferred without the prior
written consent of the Bank;


(j)           Failure by Borrower to transfer its entire banking relationship
including deposit/operating accounts to the Bank within thirty (30) days of the
date hereof;


(k)           Failure of Borrower to deliver a continuing absolute guaranty of
its obligations to the Bank from any future wholly owned subsidiary of Borrower
with ten (10) days of acquisition of such subsidiary;


(l)           Failure of Borrower to give notice to the Bank on a timely basis
of any default or Event of Default under a Franchisee Note.




MISCELLANEOUS:


(a)           Only those agreements, representations and warranties made
expressly herein shall survive the delivery of this Note.  The Borrower waives
trial by jury, set-off and counterclaim of any nature or description in any
litigation in any court with respect to, in connection with, or arising out of,
this Note or any instrument or document delivered pursuant hereto or the
validity, protection, interpretation, collection or enforcement hereof;


(b)           No modification or waiver of or with respect to any provision of
this Note, or consent to any departure by the Borrower from any of the terms or
conditions hereof, shall in any event be effective unless it shall be in writing
and signed by the Borrower and the Bank, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which
given.  No notice to or demand on the Borrower in any case shall, of itself,
entitle it to any other or further notice or demand in similar or other
circumstances;


(c)           Each and every right granted to the Bank hereunder or under any
other document delivered hereunder or in connection herewith, or allowed it by
law or equity, shall be cumulative and may be exercised from time to time.  No
failure on the part of the Bank or the holder of this Note to exercise, and no
delay in exercising, any right shall operate as a waiver thereof, nor shall any
single or partial exercise of any right preclude any other or future exercise
thereof or the exercise of any other right;


(d)           In the event that this Note is placed in the hands of an attorney
for collection by reason of any default hereunder, the Borrower agrees to pay
reasonable attorney's fees so incurred.  The Borrower promises to pay all
reasonable expenses of any nature as soon as incurred whether in or out of court
and whether incurred before or after this Note shall become due at its maturity
date or otherwise and reasonable costs which the Bank may reasonably deem
necessary or proper in connection with the satisfaction of the indebtedness or
the administration, supervision, preservation, protection (including but not
limited to maintenance of adequate insurance) of or the realization upon the
collateral;


(e)           The Borrower hereby waives presentment, demand for payment,
protest, notice of protest, notice of dishonor, and any or all other notices or
demands except as otherwise expressly provided for herein;


(f)           All accounting terms not otherwise defined in this Note shall have
the meanings ascribed thereto under generally accepted accounting principles;


(g)           Delay or failure of the Bank to exercise any of its rights under
this Note shall not be deemed a waiver thereof.  No waiver of any condition or
requirement shall operate as a waiver of any other or subsequent condition or
requirement.  The Bank or any other holder of this Note need not present it
before requiring payment.  This Note may not be modified or terminated
orally.  This Note shall be governed by the laws of the State of New York
without regard to its conflicts of laws rules.  The Borrower irrevocably
consents to the jurisdiction and venue of the New York State Supreme Court,
Suffolk County in any action concerning this Note.  This Note is binding upon
the Borrower, its heirs, successors and assigns;


(h)           The Borrower expressly acknowledges that no statements, agreements
or representations, whether oral or written, have been made by the Bank, or by
any employee, agent or broker of the Bank with respect to the obligation or debt
evidenced by this Note.  The Borrower further expressly warrants and represents
that (i) no oral commitment has been made by the Bank to extend or continue any
credit to the Borrower or any party other than as expressly stated herein or in
those certain documents executed in connection herewith, (ii) no representation
or agreement has been made by or with the Bank, or any employee, agent or broker
of the Bank, to forebear or refrain in any way from exercising any right or
remedy in its favor hereunder or otherwise unless expressly set forth herein,
and (iii) the Borrower and Guarantor(s) have not and will not rely on any
commitment to extend or continue any credit, nor on any agreement to forebear or
refrain from exercising rights or remedies unless such commitment or agreement
shall be in writing and duly executed by an authorized officer of the Bank;


(i)           Notwithstanding anything to the contrary contained in this Note,
the rate of interest payable on this Note shall never exceed the maximum rate of
interest permitted under applicable law.  If at any time the rate of interest
otherwise prescribed herein shall exceed such maximum rate, and such prescribed
rate is thereafter below such maximum rate, the prescribed rate shall be
increased to the maximum rate for such period of time as is required so that the
total amount of interest received by the Bank is that which would have been
received by the Bank, except for the operation of the first sentence of this
Section.


NOTICES:  All notices, requests and other communications pursuant to this Note
shall be in writing, either by letter (delivered by hand or sent by certified
mail, return receipt requested) or telegram, addressed as follows:


(a)           if to the Borrower:


EMERGING VISION, INC.
100 Quentin Roosevelt Boulevard, Suite 508
Garden City, New York 11530
Attention: Christopher G. Payan, CEO


(b)           if to the Bank:


MANUFACTURERS AND TRADERS TRUST COMPANY
One M & T Plaza
Buffalo, NY  14240
Attention: Office of General Counsel


Any notice, request or communication hereunder shall be deemed to have been
given when deposited in the mails, postage prepaid, or in the case of
telegraphic notice, when delivered to the telegraph company, addressed as
aforesaid.  Any party may change the person or address to whom or which the
notices are to be given hereunder, but any such notice shall be effective only
when actually received by the party to whom it is addressed.












[BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK]IN WITNESS WHEREOF, the Borrower
has signed this Note the date and year above written.


EMERGING VISION, INC.


By:           /s/Christopher G. Payan
Christopher G. Payan
CEO


Tax ID #  11-3096941












--------------------------------------------------------------------------------





EXHIBIT A


Pending/Current Litigation:


In 1999, Berenter Greenhouse and Webster, an advertising agency previously
utilized by the Company, commenced an action, against the Company, in the New
York State Supreme Court, New York County, for amounts alleged to be due for
advertising and related fees.  The amounts claimed by the plaintiff are in
excess of $200,000.  In response to this action, the Company filed counterclaims
of approximately $500,000, based upon estimated overpayments allegedly made by
the Company pursuant to the agreement previously entered into between the
parties.  As of the date hereof, these proceedings were still in the discovery
stage.  The Company has not recorded an accrual for a loss in this action, as
the Company does not believe it is probable that the Company will be held liable
in respect of plaintiff’s claims.


In July 2001, the Company commenced an arbitration proceeding, in the Ontario
Superior Court of Justice, against Eye-Site, Inc. and Eye Site (Ontario), Ltd.,
as the makers of two promissory notes (in the aggregate original principal
amount of $600,000) made by one or more of the makers in favor of the Company,
as well as against Mohammed Ali, as the guarantor of the obligations of each
maker under each note.  The notes were issued, by the makers, in connection with
the makers’ acquisition of a Master Franchise Agreement for the Province of
Ontario, Canada, as well as their purchase of the assets of, and a Sterling
Optical Center Franchise for, four of the Company’s retail optical stores then
located in Ontario, Canada.  In response, the defendants counterclaimed for
damages, in the amount of $1,500,000, based upon, among other items, alleged
misrepresentations made by representatives of the Company in connection with
these transactions.  The Company believes that it has a meritorious defense to
each counterclaim.  As of the date hereof, these proceedings were in the
discovery stage.  The Company has not recorded an accrual for probable losses in
the event that the Company shall be held liable in respect of defendant’s
counterclaims, as the Company does not believe that any such loss is reasonably
possible.


In February 2002, Kaye Scholer, LLP, the law firm previously retained by the
Company as its outside counsel, commenced an action in the New York State
Supreme Court seeking unpaid legal fees of approximately $122,000.  The Company
answered the complaint in such action, and has heard nothing since.  The Company
believes that it has a meritorious defense to such claim.  Although the Company
has recorded an accrual for probable losses in the event that the Company shall
be held liable in respect of plaintiff’s claims, the Company does not believe
that any such loss is reasonably possible, or, if there is a loss, the Company
does not believe that it is reasonably possible that such loss would exceed the
amount recorded.


On May 20, 2003, Irondequoit Mall, LLC commenced an action against the Company
and Sterling Vision of Irondequoit, Inc. (“SVI”) alleging, among other things,
that the Company had breached its obligations under its guaranty of the lease
for the former Sterling Optical store located in Rochester, New York.  The
Company and SVI believe that they have a meritorious defense to such action.  As
of the date hereof, these proceedings were in the discovery stage.  Although the
Company has recorded an accrual for probable losses in the event that the
Company shall be held liable in respect of plaintiff’s claims, the Company does
not believe that any such loss is reasonably possible, or, if there is a loss,
the Company does not believe that it is reasonably possible that such loss would
exceed the amount recorded.


In May 2006, the Company commenced an action against I and A Optical, Inc., Mark
Shuff and Felicia Shuff, in the Supreme Court of the State of New York, County
of Nassau, seeking, among other things, monetary damages as a result of the
defendants' alleged breach of the terms of the Sterling Optical Center Franchise
Agreement (and related documents) with the Company to which they are
parties.  The defendants then asserted counterclaims against the Company,
seeking, among other things, money damages arising under the Franchise Agreement
with the Company as a result of the Company's alleged violation of such
Franchise Agreement.  The Company believes that is has a meritorious defense to
such claims.  As of the date hereof, these proceedings were in the discovery
stage.  The Company has not recorded an accrual for a loss in this action, as
the Company does not believe it is probable that the Company will be held liable
in respect of defendants' counterclaims.


In August 2006, Amy Platt, a former employee of the Company, commenced an action
against the Company, in the United States District Court, Eastern District of
New York, alleging, among other things, that the Company violated Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et seq, the Pregnancy
Discrimination Act of 1978, and the New York Executive Law, Human Rights Law,
Section 290 et seq., and seeks an unspecified monetary sum as damages resulting
therefrom.  The Company believes that it has a meritorious defense to
plaintiff’s claims in this action.  As of the date hereof, these proceedings
were in the discovery stage.  Although the Company has recorded an accrual for
probable losses in the event that the Company shall be held liable in respect of
plaintiff’s claims, the Company does not believe that any such loss is
reasonably possible, or, if there is a loss, the Company does not believe that
it is reasonably possible that such loss would exceed the amount recorded.


In January 2007, PR Prince Georges Plaza, LLC commenced an action against the
Company, in the Circuit Court of the State of Maryland, Prince George’s County,
alleging, among other things, that the Company had breached its obligations
under its guaranty of the lease for the former Sterling Optical store located at
The Mall at Prince Georges, 3500 East West Highway, Hyattsville, Prince George’s
County, Maryland.  The Company believes that it has a meritorious defense to
this action.  The action is presently in the discovery stage.  Although the
Company has recorded an accrual for probable losses in the event that the
Company shall be held liable in respect of the plaintiff’s claims, the Company
does not believe that any such loss is reasonably possible, or, if there is a
loss, the Company does not believe that it is reasonably possible that such loss
would exceed the amount recorded.


In January 2007, Laurelrising as Owner, LLC commenced an action against the
Company, in the Circuit Court of the State of Maryland, Prince Georges County,
alleging, among other things, that the Company had breached its obligations
under its lease for the former Sterling Optical store located at Laurel Centre
Mall, Laurel, Maryland.  The Company believes that it has a meritorious defense
to this action.  The defendant’s time to answer the complaint has not expired as
of the date hereof.  Although the Company has recorded an accrual for probable
losses in the event that the Company shall be held liable in respect of the
plaintiff’s claims, the Company does not believe that any such loss is
reasonably possible, or, if there is a loss, the Company does not believe that
it is reasonably possible that such loss would exceed the amount recorded.


In January 2007, Leon Simon, d/b/a Simon Properties commenced an action against
the Company, in the District Court of the State of North Dakota, Cass County,
alleging, among other things, that the Company had breached its obligations
under its lease for the former Sterling Optical store located at 3301 13th
Avenue South, Fargo, North Dakota.  In May 2007, this action was settled, the
terms of which included, among other things, the Company’s payment to the
plaintiff of approximately $85,000.


In July, 2007, Marvin Penn and Josephine Penn commenced an action against the
Company, among others, in the Supreme Court of the State of New York, County of
New York, Index Number 105637-07.


Although the Company, where indicated herein, believes that it has a meritorious
defense to the claims asserted against it (and its affiliates), given the
uncertain outcomes generally associated with litigation, there can be no
assurance that the Company’s (and its affiliates’) defense of such claims will
be successful.


In addition to the foregoing, in the ordinary course of business, the Company is
a defendant in certain lawsuits alleging various claims incurred, certain of
which claims are covered by various insurance policies, subject to certain
deductible amounts and maximum policy limits.  In the opinion of management, the
resolution of these claims should not have a material adverse effect,
individually or in the aggregate, upon the Company’s business or financial
condition.  Other than as set forth above, management believes that there are no
other legal proceedings, pending or threatened, to which the Company is, or may
be, a party, or to which any of its properties are or may be subject to, which,
in the opinion of management, will have a material adverse effect on the
Company.


















--------------------------------------------------------------------------------



 


RIDER B TO
NOTE
(LIBOR Rider)




Borrower: EMERGING VISION, INC.


Note Original Principal Amount: $6,000,000.00


Note Date: As of August 7, 2007




Definitions.  As used in this Rider, each capitalized term shall have the
meaning specified in the Note and the following terms shall have the indicated
meanings:




1)
“Adjustment Date” shall be (i) if the one month interest period is selected, the
first calendar day of each month; (ii) if the two month interest period is
selected, the first calendar day of the second month following the Base Month
and the first calendar day of every second month thereafter; (iii) if the three
month interest period is selected, the first calendar day of the third month
following the Base Month and the first calendar day of every third month
thereafter; and (iv) if the six month interest period is selected, the first
calendar day of the sixth month following the Base Month and the first calendar
day of every sixth month thereafter.



2)
“Applicable Interest Rate” shall mean either the LIBOR Rate or the Base Rate, as
the case may be.



3)
“Base Month” shall mean the first month following the month in which the Set
Date occurs.  For example, if the Set Date is March 10, then the “Base Month”
would be April.



4)
“Base Rate” shall mean the rate of interest announced by the Lender as its prime
rate of interest plus one (1) percentage point.



5)
“Business Day” shall mean any day of the year on which banking institutions in
New York, New York are not authorized or required by law or other governmental
action to close and, in connection with the LIBOR Rate, on which dealings are
carried on in the London Interbank market.



6)
“LIBOR” means the rate obtained by dividing (i) the one, two, three or six month
interest period (as selected by Borrower) London Interbank Offered Rate for
United States dollar deposits in the London Interbank Eurodollar Market at
approximately 11:00 a.m. London time (or as soon thereafter as practicable) as
determined by the Lender from any broker, quoting service or commonly available
source utilized by the Lender or its agents, or, if such yield or index is not
so published or otherwise determinable, a comparable index chosen by the Lender
or its agents in its sole discretion, by (ii) a percentage equal to 100% minus
the stated maximum rate of all reserves required to be maintained against
“Eurocurrency Liabilities” as specified in Regulation D (or against any other
category of liabilities which includes deposits by reference or any category of
extensions of credit or other assets which includes loans by a non-United States
office of a bank to United States residents) on such date to any member bank of
the Federal Reserve System.



7)
“LIBOR Rate” shall mean LIBOR with the applicable interest period as set forth
in the Note (one, two, three or six month) plus the applicable percentage points
above LIBOR as set forth in the Note.



8)
“Set Date” shall mean as follows:

 
(i)
with respect to Lender’s standard form Line of Credit or Mortgage Note, the date
of the Note.

 
(ii)
with respect to Lender’s standard form Mortgage Note (Construction to
Permanent), (x) the date the first advance is made to Borrower in connection
with the Construction Loan Period and (y) the Amortization Commencement Date in
connection with the Permanent Loan Period.

 
(iii)
with respect to Lender’s standard form Mortgage Note (Construction), the date
the first advance is made to Borrower.



LIBOR Rate Adjustments.  The LIBOR Rate shall be initially based on the selected
LIBOR (i.e., one, two, three or six month) in effect two (2) Business Days
before the Set Date, then adjusted on the first calendar day of the Base Month
using the LIBOR in effect two (2) Business Days prior to that first calendar day
of the Base Month.  Thereafter, the LIBOR rate shall be adjusted on the
Adjustment Date based on the applicable LIBOR in effect two (2) Business Days
prior to the relative Adjustment Date. For example, assuming a standard M&T Note
is being used, a three month interest period is selected and the loan closes on
January 19, then:  (i) the “Set Date” would be January 19 and the initial LIBOR
Rate would be based on the quote for the three month interest period LIBOR in
effect on January 17 (assuming January 18 and 17 were Business Days) and would
be changed on February 1 based on the quote for the three month interest period
LIBOR in effect on January 30 (assuming that January 31 and 30 were Business
Days), (ii) February would be the “Base Month” and (iii) the LIBOR Rate would be
adjusted on each “Adjustment Date” which would start on May 1 using the quote
for the three month interest period LIBOR in effect on April 29 (assuming that
April 30 and 29 were Business Days), the next Adjustment Date would be August 1,
etc.).


Inability to Determine LIBOR Rates.  If the Lender shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR with
respect to this Note, the Lender will give notice of such determination to
Borrower.  Thereafter, the Lender may not maintain the Applicable Rate at the
LIBOR Rate hereunder until the Lender revokes such notice in writing.  Upon such
determination and notice, the Lender may convert the Applicable Interest Rate
from the LIBOR Rate to the Base Rate.


Increased Cost.  If the Lender shall determine that due to either (a) the
introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of LIBOR) in or in
the interpretation of any requirement of law or (b) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Lender of agreeing to make or making, funding or maintaining any
loan at the LIBOR Rate, Borrower shall be liable for, and shall from time to
time, upon demand therefor by the Lender and pay to the Lender such additional
amounts as are sufficient to compensate the Lender for such increased costs.


Illegality.  If the Lender shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Lender to make a
loan at the LIBOR Rate then, on notice thereof by the Lender to Borrower, the
Lender may suspend maintaining this loan at the LIBOR Rate until the Lender
shall have notified Borrower that the circumstances giving rise to such
determination shall no longer exist and the Lender may convert the Applicable
Interest Rate from the LIBOR Rate to the Base Rate.


Conversion.  The Lender may, in its sole discretion, convert the Applicable
Interest Rate from the LIBOR Rate to the Base Rate upon the occurrence of an
Event of Default.  The Applicable Rate shall automatically convert from the
LIBOR Rate to the Base Rate on the date Borrower commences, or has commenced
against it, any proceeding or request for relief under any bankruptcy,
insolvency or similar laws now or hereafter in effect in the United States of
America or any state or territory thereof or any foreign jurisdiction or any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against or winding up of affairs of Borrower.


Default Rate.  Notwithstanding anything to the contrary in the Note, the default
rate of interest which the Lender may charge under the Note shall be three (3)
percentage points above the higher of the LIBOR Rate or the Base Rate.  Nothing
herein shall be construed to be a waiver by the Lender to have any Loan accrue
interest at the default rate or other rights of the Lender set forth in this
Note.


Prepayment.  If, during the term of this Note, Borrower prepays any principal
amount (in whole or in part) when the Applicable Rate is the LIBOR Rate prior to
the end of a selected interest period (other than regular installments of
principal as set forth in the Note), or there is a conversion of the Applicable
Rate due to an Event of Default or otherwise before the end of a selected
interest period, then Borrower shall be liable for and shall pay the Lender, on
demand, the higher of $250.00 or the actual amount of the liabilities, expenses,
costs and/or funding losses that are a direct or indirect result of such
prepayment, failure to draw, revocation or otherwise.  The determination by the
Lender of the foregoing amount shall, in the absence of manifest error, be
conclusive and binding upon Borrower.  Such amount shall be in addition to any
prepayment premium required under the Note.


EMERGING VISION, INC.


By: /s/Christopher G. Payan


Christopher G. Payan, CEO




--------------------------------------------------------------------------------


